IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

YETLI PATRICIA DELGADO               NOT FINAL UNTIL TIME EXPIRES TO
MEJIA, Mother,                       FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D15-3083
v.

THOMAS ANTHONY
SCARPELLO, Father,

      Appellee.

_____________________________/

Opinion filed November 15, 2016.

An appeal from the Circuit Court for Alachua County.
James P. Nilon, Judge.

Coyla J. O’Connor and John N. Bogdanoff of The Carylyle Appellate Law Firm,
The Villages, for Appellant.

Patricia M. Lee of Urban Thier & Federer, P.A., Orlando, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, WETHERELL, and WINSOR, JJ., CONCUR.